Citation Nr: 1528612	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  07-36 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD); depressive disorder, not otherwise specified (NOS); and/or chronic adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had qualifying periods of honorable active duty service from June 1977 to June 1985.  The Veteran's term of service from June 1985 to August 1988 was determined to have been under other than honorable conditions constituting a bar to eligibility for benefits from the Department of Veterans Affairs (VA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the VA Regional Office (RO) in Los Angeles, California, which denied entitlement to service connection for PTSD.  Subsequently, the file was transferred, and the RO in Indianapolis, Indiana, currently has jurisdiction over this claim.

 In August 2011, the Board remanded the matter to the Appeals Management Center (AMC) in Washington, DC, for further development.  As the requested development was not completed, the appeal was again remanded for a VA examination in March 2013.  As further discussed below, the Board finds herein that the RO has substantially complied with the March 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  The Veteran's acquired psychiatric disorder was not caused by or incurred during qualifying military service.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).

2.  The criteria for entitlement to service connection for a psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the Veteran under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In June 2004, prior to the initial adjudication of this case, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Prior to the Board's remand order of March 2013, the Veteran's service treatment record, as well as his VA treatment record and records from the Social Security Administration, had been associated with the claims file.

The Board's remand order of March 2013 directed the RO to obtain all outstanding VA mental health treatment records, as well as affording the Veteran a psychiatric examination.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance with its directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, the Court has concluded that "only substantial compliance with the terms of the Board's [remand] letter would be required [under Stegall], not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  For the reasons discussed herein, the Board concludes that the RO has substantially complied with the remand directives.  Further, the Veteran does not assert that pertinent treatment records are outstanding.

With regard to the August 2013 VA examination, the Board notes that the VA examiner conducted an examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

For the foregoing reasons, no further notice or assistance to the Veteran is necessary, and the Board may properly adjudicate the instant claim.

II.  Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by qualifying active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. . ."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With respect to claims for service connection for PTSD, where the record does not establish that a Veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred. Cohen v. Brown, 10 Vet. App. 128, 147 (1997). 

Effective October 29, 2008, during the pendency of this appeal, VA amended its regulations regarding service connection for PTSD by eliminating the requirement for evidence corroborating the claimed in-service stressor in cases in which PTSD is diagnosed in service. See 73 Fed. Reg. 64,210 (Oct. 29, 2008); 74 Fed. Reg. 14,492 (Mar. 31, 2009).  Additionally, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by eliminating the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity," a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor.  This, however, holds only in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The Veteran contends that a current psychiatric disorder is related to his honorable active duty service, and has submitted a claim in this regard to include posttraumatic stress disorder (PTSD); depressive disorder, not otherwise specified (NOS); and/or a chronic adjustment disorder with depressed mood.  

The Veteran's service treatment records do not indicate that he reported mental health problems during his honorable active duty service.  In his December 1976 report of medical history on enlistment, the Veteran indicated that he was in excellent health, denied a history of depression or excess worry, as well as a history of nervous trouble or trouble sleeping.  The Veteran's December 1976 enlistment examination indicated psychiatric findings within normal limits.  In-service examinations of July 1979, September 1980, and June 1983 again indicated psychiatric findings within normal limits; in medical histories concurrent with these examinations, the Veteran indicated that he was in good health, with no history of depression, excess worry, nervous trouble, or trouble sleeping.  Further, even an in-service examination during the period of other-than-honorable service, in June 1987, found no signs or symptoms of mental illness.   

An administrative remark of June 1986 indicates that the Veteran had been convicted of driving while intoxicated.  A September 1986 treatment note indicated that the Veteran had been referred to alcohol treatment.  An administrative remark of November 1987 indicated that the Veteran had been informed of deficiencies in his performance and conduct including gross negligence in managing his financial responsibilities, lack of attention to detail, supervision, and credibility, and lack of initiative in taking corrective action.

Following several days of unauthorized absence, the Veteran was admitted to the Naval Hospital at Camp Pendleton for five days in February 1988 for treatment of alcohol dependence and gastritis.  The Veteran reported that his alcohol use had been increasing in severity over the previous three years, and that he was presently drinking a fifth of whiskey per day.  The Veteran indicated that he was experiencing blackouts and problems at work, and was drinking alone.  No signs of withdrawal were observed during treatment at Camp Pendleton.  Aside from alcohol abuse, however, the Veteran reported no significant medical history.  The Veteran was evaluated for provisional diagnoses of situational anxiety and depression in February 1988, following his discharge from the Naval Hospital, but the examining clinical social worker concluded that the Veteran's only diagnosis was alcohol dependence.  

While undergoing alcohol treatment in March 1988, the Veteran reported suicidal ideation.  The Veteran was referred for psychiatric evaluation; however, the evaluating clinical social worker again concluded that the Veteran's only diagnosis was alcohol dependence, and that no treatment was indicated for any additional condition. 

The Veteran first presented for VA mental health treatment on an outpatient basis in February 2000, following a court order to attend domestic violence classes for 52 weeks.  There is no indication in the record that the Veteran has sought non-VA mental health treatment.  At his first VA outpatient session, the Veteran indicated that he believed he had "some of the symptoms" of PTSD.  The Veteran completed his domestic violence classes in September 2001, and thereafter presented to the VA medical center in November 2001 to report "PTSD type symptoms" consisting of nightmares, intrusive thoughts, increased startle reflex, isolation, and feelings of suspicion.  The Veteran indicated that he had been in Beirut for two tours, had lost friends, and had been required to pick up dead bodies.  

On examination, the Veteran's mood was dysthymic, with a somewhat upbeat affect.  The Veteran reported feeling "low" and "blue", as well as trouble sleeping more than four hours a night.  Death was a constant theme of his nightmares.  The Veteran's examining neuropsychologist noted that the Veteran was anhedonic and bradyphrenic.  The Veteran denied feeling suicidal, but indicated that he felt like hurting other people "at times."  The Veteran reported problems with concentration an attention, but his thought process was linear and goal-directed on examination.  The examining neuropsychologist described the Veteran as "bright and articulate" but "quite naïve about his condition," and noted that the Veteran feared he was "borderline schizo."  The neuropsychologist indicated that the Veteran was obviously depressed and having PTSD symptoms, and was referred to a PTSD group and individual treatment.  Significantly, the Board notes that the treatment session was focused upon educating the Veteran on options for treatment.

The Veteran was assigned to a VA psychiatrist, Dr. H., for evaluation and treatment of PTSD later in November 2001.  The Veteran was not seen by Dr. H. until July 2002, at which time he reported experienced depression, guilt, decreased concentration, sleep, energy and interests, irritability, and social isolation.  Psychomotor retardation and suicidality were denied, and the Veteran reported a long history of anxiety.  Manic episodes and psychiatric hospitalizations were denied.  A history of major mental illness was denied, and the Veteran denied that he had been on psychiatric medication for depression.  The Veteran indicated that he'd had "mood swings" throughout his life, but with no upward swings.  The Veteran indicated that he had been a drill instructor in the Marines, but did not relate in-service trauma, combat, or deployment to Beirut or Grenada.

On mental status examination, the Veteran was normally groomed and dressed, alert and oriented, with unremarkable speech and a linear, goal-directed through process.  Mood was euthymic, affect was full and congruent, and cognition was intact.  Suicidal and homicidal ideation were denied, as were hallucinations, and insight, judgment, and impulse control were good.  The Veteran was diagnosed with PTSD and a rule-out bipolar spectrum disorder, and assessed with a GAF of 60.  Low dose Celexa was prescribed for irritability and PTSD.  The Veteran's reports of symptoms, and findings on mental status examination, remained the same at follow-up sessions through September 2002, and the Veteran reported that his symptoms were improved on Celexa.  The Board notes that mental health treatment notes of August and September 2002 listed PTSD among several Axis 1 diagnoses; the others were mood disorder not otherwise specified, rule-out dysthymia, and rule-out bipolar spectrum disorder.

The Veteran was afforded a psychiatric evaluation in November 2001, pursuant to his claim for continued Social Security Disability benefits.  At this evaluation, the Veteran reported that he had witnessed killing in Beirut in 1982, and continued to experience occasional nightmares and flashbacks of this experience.  The Veteran also reported fatigue, lack of energy, and difficulty concentrating.  Mental status examination was unremarkable, save for a reported "not so good" mood.  The Veteran reported that he had been diagnosed with PTSD, and was diagnosed at this evaluation with a depressive disorder not otherwise specified, rule-out adjustment disorder, and rule-out PTSD.

An April 2005 VA treatment record notes the Veteran reported previously being diagnosed with PTSD in California.  Mental status examination was performed and an Axis I diagnosis of "history of PTSD" and Depressive disorder were rendered.  The physician indicated that the Veteran described compulsive adaptations that developed in childhood which he was able to maintain for ten years of military service.  The last three years he had health issue that set him back and generated underlying emotionality (psychosomatic) and he was not aware of the cause.   

In July 2006, the Veteran was treated at a non-VA hospital for seizures related to delirium tremens from alcohol withdrawal, with hallucinations and violence.  The Veteran was referred to mental health care, and reported having nightmares and flashbacks from past military experience in the August 2006 VA session.  On examination, the Veteran was noted to be pleasant and cooperative, with good eye contact, adequate hygiene and grooming.  The Veteran was alert and oriented, with cognition grossly intact.  No psychomotor agitation, retardation, or abnormal movements were noted, and the Veteran's mood was described as okay.  Affect was euthymic, with normal range.  Insight and judgment were fair, with no evidence of thought disorder, suicidal or homicidal ideation, hallucinations, or delusions; however, the Veteran had paranoid ideations, expressed as the belief that people were looking at him.  The Veteran declined treatment for alcohol dependence, and claimed that he only drinks "maybe a beer at times."  The treating psychiatrist diagnosed the Veteran with  depression not otherwise specified, PTSD, and alcohol dependence, with a GAF of 60.  In an August 2006 follow-up session with a VA clinical psychologist to arrange for further treatment, the Veteran was given diagnoses of PTSD and depression.

The Veteran's diagnoses become more tentative following a formal mental health intake evaluation in September 2006.  At this evaluation, the Veteran was diagnosed with alcohol abuse, rule-out alcohol dependence, rule-out PTSD, and rule-out depression.  The Veteran reported a history of depression and PTSD, which he stated had been diagnosed by VA.  The Veteran indicated that his symptoms included being abrasive, crying spells, inability to tolerate people, and sleep disturbance.  The Veteran stated that his drinking was limited to two beers, once per week; however, his fiancée indicated that the Veteran was drinking heavily on a daily basis.  The Veteran acknowledged that he had consumed a couple of beers prior to the appointment.  

On mental status examination, the Veteran was cooperative, appeared his stated age, and had unremarkable hygiene and grooming, posture, and gait.  Thought process was noted to be coherent but with loose associations, possibly related to drinking prior to interview.  Suicidal and homicidal ideation were denied.  With regard to allocations, the Veteran stated that he occasionally hears his deceased mother speaking to him.  Paranoia was denied, as was memory impairment.  However, the Veteran did report sleep disturbance, nightmares related to deaths of family members, and a favorable mood with crying spells.  The Veteran endorsed PTSD symptoms of intrusive thoughts and flashbacks.  No deficits were reported or noted in cognitive functioning.  Speech was coherent and goal directed.  The examining psychologist noted that the Veteran appeared to have symptoms of PTSD and depression, it was difficult to assess them given the underlying alcohol problem.  
In an October 2006 session with his treating psychiatrist, Dr. D, the Veteran reported drinking three beers daily.  The Veteran's mental status examination was unremarkable, save for a reported depressed mood due to the death of his brother, with a dysphoric affect.  The Veteran denied thoughts of harm to himself or others, and indicated that he was sleeping well.  The sole diagnosis found at this session was alcohol dependence; however, the treatment record noted that the Veteran also carries diagnoses of depression and PTSD.  In his next session with Dr. D., in May 2007, the Veteran's mental status findings were unchanged save for a euthymic mood.  At this session, the sole diagnosis listed was PTSD, and he was referred to group therapy for depression.

A June 2007 evaluation with the Veteran's treating therapist was noteworthy for multiple reasons given for a gap in psychotherapy treatment.  The Veteran reported continuing sleep disturbances and depression, and indicated that his wife had told him he had a problem with his temper.  The Veteran reported continued drinking, 2-3 beers 2-3 times per week.  The treating therapist noted that, although the Veteran denied drinking prior to this session, his eyes were red.  The Veteran was diagnosed with alcohol dependence and depression, and the therapist planned to consider referring the Veteran to substance abuse counseling if drinking continued.
The Veteran's treating psychiatrist, however, continued to diagnose the Veteran with PTSD and alcohol dependence at a July 2007 treatment session.  At this session, the Veteran reported that he had nightmares from military service, was not sleeping well, and avoided watching war movies.  The Veteran's mental status examination was normal, save for reports of poor sleep, stressed mood, and stressed affect.  This treatment session is noteworthy insofar as it is the most recent treatment record in which a mental health practitioner diagnosed the Veteran with PTSD. 

The Veteran and his wife met with a VA social worker for supportive contact in November 2007.  At this session, the Veteran indicated that he had worked in the Special Forces, and so some of his personnel records were unavailable.  The social worker noted that the Veteran was "obsessive" about his military service.
The Veteran was next seen for mental health treatment in a September 2008 initial evaluation with a VA social worker.  The Veteran reported a depressed mood and limited patience in dealing with family stressors.  In reference to his reported PTSD, the Veteran indicated that he had served on two tours as a Marine instructor in Beirut, and indicated that he had been referred to anger management and a DUI course while in the military.  The treating social worker diagnosed the Veteran with depression and "anger control."

The Veteran was also afforded a psychiatric consultation in September 2008, with a Dr. P.  On examination, the Veteran's chief complaint was "unresolved issues relating to service," which he discussed for most of the session.  The Veteran asserted that his other-than-honorable discharge had been unfair, and that he had PTSD; however, Dr. P. noted that the Veteran did not mention a trauma that would ordinarily be considered part of a PTSD diagnosis.  The Veteran did not relate any time spent out of the country or in combat; instead, he described his feeling of being "crushed and demoralized" following a demotion, and had left his base; this, per the Veteran, ultimately led to his discharge.  The Veteran asserted that he had experienced depression "off and on" since 1987, and was currently experiencing unwanted thoughts of past events, nightmares, and flashbacks of bad situations.  Dr. P. noted that the "flashbacks" appeared to be related to the Veteran's discharge.

In reviewing the Veteran's treatment history, Dr. P. observed that the Veteran had previously indicated that he had served in Beirut and Grenada, killed 17 people, lost friends in Lebanon, and flew back to the US with the bodies of Marines.  None of these stressors were mentioned in the consultation session.  Dr. P. observed that the Veteran demonstrated some thought disorder, with circumstantial and "a bit" disorganized thoughts.  Judgment and insight were poor.  Dr. P. diagnosed a mood disorder, not otherwise specified, and indicated that bipolar disorder spectrum must be ruled out.  Personality disorder with antisocial and narcissistic traits was also diagnosed.  

In October 2008, treating psychologist Dr. D. diagnosed the Veteran with an adjustment disorder with depressed mood, and had adjusted to his mother-in-law and nephew moving into his home.  Dr. D. noted that the nature of the Veteran's psychological problem, as well as his goals in treatment, were unclear.  In an addendum to his treatment record, Dr. D. stated that he had reviewed the record of Dr. P.'s evaluation, and concluded that the Veteran had "not been completely open and honest."  In a follow-up session of December 2008, Dr. D. indicated that the Veteran was vague about alcohol use, but was talkative, in a good mood, and generally went into detail regarding his living situation.  GAF was assessed at 60, and the Veteran was again diagnosed with an adjustment disorder.

The Veteran called the National Suicide Prevention Hotline in December 2008, but denied being suicidal.  In a subsequent suicide risk assessment, the Veteran explained that he had called because he was under a great deal of stress and needed to talk to someone.  In a December 2008 evaluation with his treating psychiatrist, the Veteran denied homicidal or suicidal ideation, and mental status was unremarkable on examination.  The Veteran was diagnosed with a mood disorder, not otherwise specified.

The Veteran and his spouse began joint counseling with therapist Dr. D. due to family stressors and relationship problems; however, Dr. D. indicated that these had been getting better by February 2010.  The Veteran's diagnosed conditions were relationship problems and alcohol abuse.  In September 2010, the Veteran's mother-in-law moved back in to his home, and he and his spouse requested renewed joint counseling.  However, the Veteran was noted to be handling relationship problems appropriately.

The Veteran was afforded a VA PTSD examination in August 2013.  At this examination, the Veteran indicated that he had been stationed in Beirut following the Marine barracks bombing of October 1983.  Per the Veteran, his duties in Beirut involved handling body bags, and he knew some of the Marines who had been killed.  The Veteran indicated that he had volunteered to bring the news to two of the families involved.  When asked about any other dangerous situations the Veteran had encountered in service, the Veteran indicated that while serving as a drill instructor, one of his recruits had dropped a live grenade.  The grenade exploded, and the Veteran commented that he had caught some shrapnel in his right calf, though "not much."  The Veteran noted that this situation could have ended badly, but the examiner notes that he was laughing as he related the incident.  The Veteran did not assert, at this examination or elsewhere in the record, that this was an in-service trauma or stressor.  

In addition to service in Beirut, the Veteran asserted that his only other major in-service stressor was the stress of his duties as an NCO drill sergeant, as well as his other-than-honorable discharge from service.  The Veteran also identified the deaths of family members after leaving service as stressors.

The VA examiner emphasized that the Veteran's statements on examination were inconsistent with those he had made to other providers, and that he had also made statements inconsistent with his military record.  The Veteran admitted that he was convicted of DUI while in the military, but denied alcohol problems during service beyond this; in fact, as discussed above, the Veteran was again treated for alcohol abuse in February and March of 1988.  The Veteran further denied that he had been disciplined in service prior to his desertion in June 1988; the examiner noted, as in the Veteran's history discussed above, that the Veteran had been disciplined for failure to support his spouse, unauthorized absence, and writing bad checks.

The examiner also noted that the Veteran had previously reported in-service stressors that he did not claim at the VA examination, despite repeated prompting.  In particular, the examiner noted that the Veteran had reported two deployments (not one) to Beirut in VA treatment of November 2001, and VA records of September 2008 indicated the Veteran claimed to have killed 17 people in Grenada.  The Veteran's wife was in attendance at the VA examination, and stated that the Veteran has frequent nightmares of fights.  The examiner asked the Veteran if he could recall any instance, inside the military or outside of it, in which he was fighting and terrified; the Veteran could recall no such instance. 

The examiner found that the Veteran did not meet the full criteria for a diagnosis of PTSD under the DSM-IV.  With regard to Criterion A, the Veteran had not been exposed to a traumatic event in which he had experienced, witnessed, or been confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, with a response involving intense fear, helplessness, or horror.  With regard to Criterion B, the Veteran did not persistently re-experience a traumatic event (as defined in Criterion A).  With regard to Criterion C, the Veteran experienced thoughts, feelings, or conversations associated with the trauma, but had no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  With regard to Criterion D, the Veteran experienced difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The Veteran's symptoms had lasted more than one month.  

The examiner noted that the Veteran's prior claim to have experienced combat in Grenada had not been made at the VA examination, despite repeated invitations to mention "any other stressors or traumas we have not yet discussed."  The examiner's belief was that it was less likely than not that the Veteran and his wife would forget to mention such a stressor under these circumstances.  Further, the Veteran's service records associated with the claims file contained no evidence of deployment to Grenada.  

The examiner observed that the Veteran's claims file contained no record of deployment to Lebanon, either on one occasion (as stated at the examination) or twice (as reported in treatment notes of November 2001 and September 2008).  However, the examiner indicated that the Veteran's single deployment, as described at the VA examination, would not satisfy Criterion A, insofar as the Veteran reported that his "clean-up" work in Beirut had not confronted him with actual or threatened death or serious injury for himself or others, nor provoked intense fear, helplessness, or horror; the Veteran reported that his duties on this deployment had saddened him.  The VA examiner further indicated that his current symptoms did not meet the criteria for PTSD.  The VA examiner observed that some VA treatment notes had mentioned a PTSD diagnosis for the Veteran.  However, the examiner noted that treatment records post-dating 2001 appeared to rely solely upon a diagnosis of PTSD "by history".  He noted that these records appeared to describe stressors such as "witnessing killing" and deployments to Grenada and Lebanon as presumed fact.  He explained that treatment over the last 8 years revealed no clear indication of PTSD and focused on conflicts with marriage, in-laws, problems related to alcohol and frustration with the claims process.  There were no notes of a therapeutic focus where the Veteran complained of PTSD symptoms themselves or difficulties dealing with military trauma other than unfair separation from service.  He explained even if he ignored discrepancy regarding the deployments and conceded the Veteran was in Beirut the Veteran's current symptoms still did not meet the criteria for PTSD and this was further supported by review of recent treatment records that indicated no focus on events from service.

The VA examiner produced a current diagnosis of adjustment disorder, not otherwise specified.  However, the examiner indicated that the Veteran's in-service symptoms (in 1988) were likelier than not primarily due to alcohol abuse, and not to an underlying psychiatric disorder.  The examiner reiterated that the record did not support involvement in hostile military activity.  The examiner noted it was consistent with the record that the Veteran was experiencing distress in the last year of his service due to marital and military duties but while the Veteran denied any significant alcohol or disciplinary issues the record was clear that there were numerous disciplinary actions involving non-psychiatric conduct and he also had severe alcohol abuse problems.  While service records documented marital and work stressors, the diagnoses were consistently of alcohol dependency and did not document any psychiatric comorbidity.  The examiner indicated that this conclusion that problems that arose in service were primarily related to alcohol abuse and dependency and expressed in behavior resulting in disciplinary action could be reached with "much greater than 50% certainty."  The examiner continued to explain that had the symptoms of adjustment disorder emerged independent of the Very significant problems with alcohol abuse at that time, one might find a non-traumatic military component to his continuing difficulties.  The record was clear however that the primary, if not exclusive, difficulties experienced were alcohol and conduct rather than psychiatric.  Subsequently emerging psychiatric issues, more likely than not, were unrelated to events emerging during military service.  The examiner noted that the case might be able to be made that some of the subsequent psychiatric difficulties could be apportioned out from physical injury, or later substance abuse, or marital losses, or family losses, but even then, any remaining apportionment of disability would link to the consequences of his conduct during period of heavy alcohol abuse which is not a compensable disorder.  

The Board notes that the Veteran and his representative have repeatedly asserted that he has a current diagnosis of PTSD, as in his substantive appeal to the Board of November 2007, and in his representative's brief of February 2015.  The Veteran is competent to report the onset or continuity of psychiatric symptoms, as these are symptoms a lay person can observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further in this case, the Veteran is reporting a medical diagnosis previously provided.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence is competent and sufficient in certain instances to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  However, the Board must assess the credibility and weight it will assign to the Veteran's report and the various diagnoses of record.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The Board finds that the August 2013 VA examination merits great weight, and concurs with the examiner's determination that earlier diagnoses of PTSD appear to have rested upon the Veteran's self-report of in-service trauma.  

Over the course of his claim for service connection, the Veteran has produced a variety of inconsistent statements regarding his military service and the incurrence of psychiatric symptoms, variously attributing his symptoms to service as a drill instructor, combat exposure in Grenada, and post-bombing recovery in Beirut.  If the Veteran had served in combat, exposure to in-service stressors would be conceded pursuant to the provisions of 38 U.S.C.A. § 1154(b), which directs the Secretary of VA to accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service.  However, the Veteran's inconsistent accounts of his military service, as well as his refusal to clarify his accounts of in-service stressor exposure, weigh heavily against his claim.  Further, the Veteran's DD-214 does not reflect the receipt of any decorations, such as a Combat Infantryman Badge or Purple Heart, which are indicative of combat.  In this case, repeated efforts to verify the Veteran's in-service stressors have been of no avail.  In an August 2013 memorandum, VA concluded that the Veteran had not provided sufficient information to verify his in-service exposure to trauma in Grenada or Lebanon, and correctly noted that he had not responded to July and September 2007 requests for more detailed information regarding his in-service trauma.  The Veteran's Form DD214 for his service from July 1977 until July 1979 notes no foreign or sea service and the Form DD214 for July 1979 until June 1983 also reports no foreign or sea service.  Additionally, his Form DD 214 for the period from June 1983 until August 1988 reports no foreign or sea service.  The Veteran's personnel record reflects that in April 1979 the Veteran's spouse requested a humanitarian request for the Veteran to come home on emergency leave.  Orders in April 1979 reflect that the Veteran was to report to Kadena Air Force Base, Okinawa for transportation to the continental United States.  Another statement from the Veteran in April 1979 requested a humanitarian transfer from Kaneohe, Hawaii to El Toro California.  None of the other service personnel records suggest any other foreign duty.  An August 2013 memorandum in the file explained that after reviewing the full claims file, there was no additional evidence of foreign service outside of when the Veteran was stationed in Okinawa, Japan in 1978-1979.  The memo further noted the Veteran had never received awards indicative of special operation or pay pertaining to being located in a hostile environment.  The Veteran's credibility is further reduced by the fact that, at his August 2013 VA PTSD examination, he denied an extensive history of in-service treatment for alcohol abuse. 

Thus, while there are records, such as the November 2001 VA record and November 2001 social security evaluation which provide DSM-IV diagnoses of PTSD, these diagnoses were based on an inaccurate factual predicate.  A medical opinion based upon an inaccurate factual background has little probative value. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Thus, the most probative evidence of record reflects the Veteran does not have a current diagnosis of PTSD in accordance with the DSM.  The considered the record, examined the Veteran, and clearly explained why the Veteran did not meet the DSM criteria.  The examiner further considered the records that had included such a diagnosis and provided a well-reasoned explanation as to why those diagnoses were in error in light of the inconsistencies of record.  The examiner clearly noted that the claimed stressors were not supported by the record and those that were supported such as duties of drill instructor and death of a family member did not meet the criteria for a stressor under the DSM.  Furthermore, the examiner noted that even if he conceded stressors such as service in Beirut, which were not confirmed by the record, the Veteran's symptoms did not meet the DSM criteria and specifically did not meet criteria B of persistently reexperiencing the traumatic event and criteria C of having at least 3 indicators of persistent avoidance of the traumatic event.  He further supported his findings by citing to treatment records over the past eight years which did not focus on military trauma but rather focused on current life stressors.  Accordingly, the Veteran does not have a current diagnosis of PTSD.  In the absence of current disability, a grant of service connection is clearly not supportable. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly the claim for PTSD must be denied.

The Veteran, however, has several other psychiatric diagnoses, including mood disorder, depressive disorder, adjustment disorder.  As such, the Veteran has a current disability. The remaining questions are whether there is evidence of an inservice occurrence of an injury or disease and competent evidence of a nexus between any of the current disabilities and the inservice disease or injury.

As noted above, however, the Veteran's qualifying period of honorable service ended in June 1985.  No evidence of record indicates that the Veteran experienced psychiatric symptoms or treatment during this period, and the Veteran's assertion of exposure to in-service stressors during this period has been neither consistent nor credible.  

The August 2013 VA examiner has produced a well-reasoned opinion that there is less likely than not a nexus between the Veteran's current disability and an in-service event or injury.  He discussed in detail the service record and post-service treatment and clearly explained that the inservice problems were primarily related to alcohol abuse and dependency.  While he noted that there could be an argument that perhaps some small apportionment of the disability could be separated out from all the other causes including physical injury, later substance abuse, marital loss and family loss, even then the small remaining apportionment would link to consequences of conduct during periods of heavy alcohol abuse.  The Board notes in this regard, that this would link any remaining apportionment of psychiatric disability to the Veteran's period of service for which he received a discharge under other than honorable conditions and that service is a bar to eligibility to benefits.  The examiner's conclusion that the Veteran did not incur any currently diagnosed psychiatric condition in-service was based upon review of the medical record and examination of the Veteran and contained a detailed rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board has weighed the evidence of record, and finds the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) is denied.

Service connection for an acquired psychiatric disorder other than PTSD is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


